Name: Commission Regulation (EEC) No 775/91 of 26 March 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /74 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 775/91 of 26 March 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 29 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 321 , 21 . 11 . 1990 , p. 6 . 28 . 3 . 91 Official Journal of the European Communities No L 81 /75 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 32,96 1394 259,80 67,68 230,38 7312 25,41 50392 76,29 23,02 1.20 0702 00 101 0702 00 90 | Tomatoes 71,81 3039 566,02 147,46 501,91 15931 55,36 109786 166,22 50,15 1.30 0703 10 19 Onions (other than seed) 22,61 957 178,28 46,45 158,09 5018 17,43 34580 52,35 15,79 1.40 0703 20 00 Garlic 184,02 7788 1 450,52 377,91 1 286,22 40826 141,87 281344 425,97 128,53 1.50 ex 0703 90 00 Leeks 46,13 1952 363,67 94,74 322,48 10236 35,57 70538 106,79 32,22 1.60 ex 0704 10 10 1 ex 0704 10 90 ] Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,77 1004 187,40 48,78 165,99 5259 18,30 36411 54,97 16,69 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 83,11 3517 655,12 170,68 580,92 18439 64,07 127068 192,38 58,05 1.100 ex 0704 90 90 Chinese cabbage 77,84 3294 613,61 159,86 544,11 17270 60,01 119017 180,19 54,37 1.110 0705 11 101 0705 11 90 Cabbage lettuce (head lettuce) 82,03 3471 646,59 168,45 573,35 18199 63,24 125413 189,88 57,29 1.120 ex 0705 29 00 Endives 69,92 2951 551,84 143,36 487,84 15388 53,87 107438 161,60 49,09 1.130 ex 0706 10 00 Carrots 39,79 1684 313,66 81,72 278,14 8828 30,67 60839 92,11 27,79 1.140 ex 0706 90 90 Radishes 75,92 3213 598,43 155,91 530,65 16843 58,53 116073 175,74 53,02 1.150 0707 00 1 1 1 0707 00 19J Cucumbers 100,83 4267 794,79 207,07 704,76 22370 77,73 154158 233,40 70,42 1.160 0708 10 101 0708 10 90 Peas (Pisum sativum) 271,33 11483 2138,68 557,20 1 896,44 60195 209,18 414821 628,06 189,51 1.170 Beans : li 1.170.1 0708 20 10 0708 20 90 ) Beans (Vigna spp ., Phaseolus spp.) 165,50 7004 1 304,51 339,87 1 156,75 36717 127,59 253024 383,09 115,59 1.170.2 0708 20 101 0708 20 90 ) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 220,49 9331 1 737,94 452,79 1541,09 48916 169,98 337093 510,37 154,00 1.180 ex 0708 90 00 Broad beans 55,15 2333 434,69 113,25 385,46 12235 42,51 84314 127,65 38,51 1.190 0709 10 00 Globe artichokes 74,18 3139 584,76 152,35 518,52 16458 57,19 113421 171,72 51,81 1.200 \ Asparagus : l.1 II 1.200.1 ex 0709 20 00  green 362,31 15333 2855,75 744,02 2532,29 80378 279,31 553904 838,64 253,05 1.200.2 ex 0709 20 00  other 194,11 8214 1 530,01 398,62 1 356,71 43064 149,64 296762 449,31 135,57 1.210 0709 30 00 Aubergines (egg-plants) 110,91 4693 874,19 227,75 775,18 24605 85,50 169560 256,72 77,46 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 71,06 3007 560,10 145,92 496,66 15764 54,78 108637 164,48 49,63 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3 777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 124,25 5258 979,41 255,17 868,48 27566 95,79 189968 287,62 86,78 1.250 0709 90 50 Fennel 132,46 5606 1044,13 272,03 925,86 29388 102,12 202520 306,62 92,52 1.260 0709 90 70 Courgettes 65,53 2773 516,57 134,58 458,06 14539 50,52 100195 151,70 45,77 1.270 ex 0714 20 10 Sweet potatoes , whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 58,22 2463 458,89 119,55 406,92 12916 44,88 89008 134,76 40,66 2.30 ex 0804 30 00 Pineapples, fresh 51,26 2169 404,05 105,26 358,28 11372 39,51 78370 118,65 35,80 2.40 ex 0804 40 10 | ex 0804 40 90 ) Avocados , fresh 141,94 6007 1 118,84 291,49 992,11 31491 109,43 217012 328,56 99,14 No L 81 /76 Official Journal of the European Communities 28 . 3 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 178,57 7557 1 407,55 366,71 1 248,13 39617 137,67 273011 413,35 124,72 2.60 I Sweet oranges, fresh : \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 49,16 2080 387,53 100,96 343,63 10907 37,90 75166 113,80 34,33 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,86 1687 314,20 81,86 278,61 8843 30,73 60944 92,27 27,84 2.60.3 0805 10 19 || 0805 10 29 0805 10 39  Others 34,76 1471 273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 i 0805 10 49 Il \ \\ \ \\ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines , wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 119,58 5060 942,56 245,57 835,80 26529 92,19 182821 276,80 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 87,26 3693 687,85 179,21 609,94 19360 67,27 133416 202,00 60,95 2.70.3 ex 0805 20 50  Mandarins and wilkings 50,18 2123 395,58 103,06 350,77 11134 38,69 ' 76727 116,16 . 35,05 2.70.4 ex 0805 20 701 ex 0805 20 90 ]  Tangerines and others 86,32 3653 680,38 177,26 603,32 19150 66,54 131969 199,80 60,28 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 53,85 2279 424,45 110,58 376,38 11946 41,51 82328 124,64 37,61 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 60,98 2581 480,72 125,24 426,27 13530 47,01 93241 141,17 42,59 2.90 l Grapefruit, fresh : li l || 2.90.1 ex 0805 40 00  white 29,30 1240 230,98 60,17 204,81 6501 22,59 44801 67,83 20,46 2.90.2 ex 0805 40 00  pink 62,08 2627 489,35 127,49 433,92 13773 47,86 94915 143,70 43,36 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 119,15 5042 939,15 244,68 832,78 26433 91,85 182160 275,80 83,21 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 55,02 2328 433,68 112,99 384,56 12206 42,41 84118 127,36 38,42 2.120.2 ex 0807 10 90  other 156,61 6628 1 234,46 321,62 1 094,64 34745 120,74 239438 362,52 109,38 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 68,51 2899 540,07 140,70 478,90 15201 52,82 104753 158,60 47,85 2.140 Pears | 2.140.1 0808 20 31 0808 20 33 0808 20 35 Pears  Nashi (Pyrus pyrifo ­ lia) 153,14 6481 1 207,08 314,48 1 070,36 33974 118,06 234127 354,48 106,96 0808 20 39 li|| || 2.140.2 0808 20 31 \ \\\ || 0808 20 33 0808 20 35 Other 63,63 2693 501,60 130,68 444,79 14118 49,06 97 292 147,30 44,44 0808 20 39 2.150 0809 10 00 Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 10} 0809 20 90 ) Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 156,67 6630 1 234,89 321,73 1 095,02 34757 120,78 239522 362,64 109,42 28 . 3 . 91 Official Journal of the European Communities No L 81 /77 . Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 137,64 5825 1 084,89 282,65 962,01 30 535 106,11 210427 318,59 96,13 2.190 0809 40 111 0809 40 19J Plums 133,56 5652 1 052,78 274,28 933,54 29631 102,97 204199 309,16 93,28 2.200 0810 10 10 ) 0810 10 90 Strawberries 251,33 10636 1981,00 516,12 1 756,63 55758 193,75 384239 581,75 175,53 2.205 0810 20 10 Raspberries 996,07 42154 7851,10 2045,49 6961,84 220979 767,90 1522810 2305,61 695,69 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.,) 72,67 3070 572,85 149,11 507,43 16076 55,95 111305 168,05 51,01 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 86,40 3656 681,04 177,43 603,90 19168 66,61 132095 200,00 60,34 2.250 ex 0810 90 30 Lychees 235,15 9951 1 853,49 482,89 1 643,55 52168 181,28 359505 544,31 164,23